Case 2:18-cv-10545-SFC-RSW ECF No. 34 filed 11/26/18                    PageID.211      Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN

LELAND FOSTER,                                    )
                                                  )
               Plaintiff,                         )   Case No. 2:18-cv-10545
v.                                                )
                                                  )   Judge Sean F. Cox
Crossroads Shopping Center Investments,           )
LLC., et al                                       )
                                                  )
               Defendants.                        )


                                          STIPULATION

       Pursuant to a confidential Release and Settlement Agreement entered into between the

parties, Leland Foster and Crossroads Shopping Center Investments, LLC., the parties stipulate

that the claims of Plaintiff Leland Foster solely as to the Defendant Crossroads Shopping Center

Investments, LLC., are dismissed with prejudice and without fees or costs. The parties further

stipulate that the Court may retain jurisdiction over this matter to enforce the terms of the

Release and Settlement Agreement.

       The pending crossclaims of Defendants, or Plaintiff Foster’s claims against Family Farm

& Home, Inc. are not affected by the entry of this stipulation.


                                              Respectfully submitted,

/s/ Owen B. Dunn, Jr. ______ _________                /s/ John W. Henke, III
Owen B. Dunn, Jr. (0074743)                           John W. Henke, III (P39294)
Law Offices of Owen Dunn, Jr.                         Law Offices of John W. Henke, III
Valerie J. Fatica (0083812)                           jwhenke@aol.com
4334 W. Central Ave., Ste. 222                        29800 Telegraph Rd.
Toledo, OH 43615                                      Southfield, MI 48034
419-241-9661/Fax: 419-241-9737                        Counsel for Crossroads Shopping Center
Email: dunnlawoffice@sbcglobal.net                    Investments, LLC
valeriefatica@gmail.com
Co-Counsel for Plaintiff
Case 2:18-cv-10545-SFC-RSW ECF No. 34 filed 11/26/18                     PageID.212      Page 2 of 2




                              CERTIFICATE OF SERVICE
       I hereby certify that on November 26, 2018 I filed the foregoing paper with the Clerk of the

Court using the ECF system which will send notification of such filing to the attorneys of record.


                                       /s/ Owen B. Dunn, Jr. ______ _________
                                       Owen B. Dunn, Jr. (p66315)
                                       Law Offices of Owen Dunn, Jr.
                                       Valerie J. Fatica (0083812)
                                       4334 W. Central Ave., Ste. 222
                                       Toledo, OH 43615
                                       419-241-9661/Fax: 419-241-9737
                                       Email: dunnlawoffice@sbcglobal.net
                                       valeriefatica@gmail.com
                                       Co-Counsel for Plaintiff
